Exhibit 16.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 21, 2010 Securities and Exchange Commission treet, NE Washington, DC20549 Dear Sirs/Madames: We are the former independent auditors for Sillenger Exploration Corp. (the “Registrant”).We have read the disclosure in the section “Changes In Registrant’s Certifying Accountant” as included in Item 4.01 of the Registrant’s Form 8-K to be filed on or about June 22, 2010 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Yours very truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
